DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites mutually exclusive limitations: “a part of the low pressure path is composed by the cooling fluid channel” and “the low pressure path is designed to allow the hydraulic fluid to flow directly from the work function towards the hydraulic fluid”.  To the extent that a part of the low pressure path is defined by a cooling fluid channel, it cannot be said that flow is provided directly from the work function towards the hydraulic fluid channel.  The examiner will interpret these limitations as limiting the claimed invention in the alternative.
Regarding claim 5, there is insufficient antecedent basis for the term “the first port”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,778,671 to Bloomquist et al. (Bloomquist hereinafter) in view of US PGPub 2011/0084638 to Patel et al. (Patel).
Regarding claim 1, Bloomquist teaches an integrated pump system (70) comprising: an electronically controlled (via 32) motor (within 28); a first output port (leading to valve 14); a pump (44) directly coupled to the electronically controlled motor for pumping high pressure hydraulic fluid through the first port to a work function (14, 18, alternatively 14 and 86) via a high pressure path (between 74 and 14); and a cooling fluid channel (72) interfaced with the motor, wherein low pressure hydraulic fluid (from 24) returning from the work function via a return line (between 24 and 26) is conveyed through the second port directly to the cooling fluid channel to cool the motor and electronics (36, see col. 4, ln. 1-4) and also directly to the fluid reservoir (30, see Fig. 3).  Bloomquist does not explicitly teach that the controller controls a speed and a torque of the motor.  Patel teaches another hydraulic oil pump generally and particularly teaches that torque and speed are controlled (e.g. paragraph 45) in order to account for the viscosity of the fluid at various temperatures (paragraph 90).  Therefore, it would have been obvious to one of ordinary skill in the art to use and/or modify the electronics of Bloomquist to control torque and speed as taught by Patel in order to account for the viscosity of the hydraulic fluid at different temperatures of operation.
Regarding claim 5, Bloomquist teaches switching valves (14, 16) which are at least indirectly mechanically coupled to the first port and which can reverse flow through the work function (Col. 4, ln. 8-18) by routing fluid through a first port (to 14) and a second port (to 16).
Regarding claim 7, Bloomquist teaches a first side (12, 28, 61) and a second side (44).  One of ordinary skill in the art would appreciate that the two sides are at least destructively releasable from each other.
Regarding claim 8, Bloomquist teaches a waterproof housing (28, 61, see col. 3, ln. 48-51).
Regarding claim 9, Bloomquist teaches that the first output port is disposed on the second side.
Regarding claim 16, Bloomquist teaches that the work function is machinery (86), operated by the hydraulic fluid (col. 4, ln. 52-64).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomquist in view of Patel as applied to claim 1 above, and further in view of US PGPub 2011/0060508 to Filla (Filla).
Regarding claim 12, the previously applied references teach the limitations of claim 1 from which claim 12 depends, but do not teach the limitation of a force feedback controller and altered joystick resistance level.  Filla teaches another hydraulic system generally, and particularly teaches that a pressure sensor (paragraph 54) may be used to adjust resistance of a joystick (paragraph 59).  Filla teaches that this informs the user of operating conditions of the hydraulic machine (paragraph 59).  Therefore, it would have been obvious to one of ordinary skill in the art to use pressure feedback and a joystick with adjusted resistance as taught by Filla with the system of Bloomquist in order to inform the user of operating conditions of the hydraulic machine during use.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomquist in view of Patel and and FIlla as applied to claim 12 above, and further in view of US Patent 4,918,585 to Miller et al. (Miller).
Regarding claim 13, the previously applied references teach the limitations of claim 12, as discussed above.  Bloomquist does not explicitly teach that the controller controls a speed and a torque of the motor.  Patel teaches another hydraulic oil pump generally and particularly teaches that torque and speed are controlled (e.g. paragraph 45) in order to account for the viscosity of the fluid at various temperatures (paragraph 90).  Therefore, it would have been obvious to one of ordinary skill in the art to use and/or modify the electronics of Bloomquist to control torque and speed as taught by Patel in order to account for the viscosity of the hydraulic fluid at different temperatures of operation.  Furthermore, Bloomquist does not teach control directed toward constant output pressure or flow rate.  Miller teaches another pump control system generally, and particularly teaches that a constant flow rate is produced within a predetermined threshold (see col. 2, ln. 1-25).  Miller teaches that this allows for determination of maintenance timing (col. 2, ln. 37-52 and col. 3, ln. 27-49).  Therefore, it would have been obvious to one of ordinary skill in the art to provide constant flow rate control as taught by Miller in order to allow for determination of maintenance timing.
Regarding claim 15, Miller teaches that the total output volume is used to generate a pump wear message (maintenance due flag) after total volume exceeds a threshold (col. 3, ln. 27-49).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomquist in view of Patel as applied to claim 1 above, and further in view of US Patent 6,116,040 to Stark (Stark).

Regarding claim 2, Bloomquist teaches the invention of claim 1 as discussed above.  Bloomquist further teaches the use of a heat sink (63) for cooling the electronics (36) but does not teach a serpentine cooling path thereon.  Stark teaches another pump generally, and particularly teaches that a heat sink (30) with a serpentine, or tortuous, cooling path (32) therein.  Stark teaches that the path is tortuous in order to maximize contact area for heat transfer (col. 3, ln. 8-11).  Therefore, it would have been obvious to one of ordinary skill in the art to use a serpentine path for cooling fluid as taught by Stark in the heat sink of Bloomquist in order to maximize heat transfer and thereby manage the temperature of the control electronics.

Claims 3-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomquist in view of Patel as applied to claim 1 above, and further in view of US Patent 6,471,494 to Miura et al. (Miura).
Regarding claim 3, the previously applied references teach the limitations of claim 1 from which claim 3 depends as discussed above, but do not teach the limitation of a splined shaft for connection to a hub.  Miura teaches another pump generally, and particularly teaches that a motor is provided with a splined shaft (17, 91c) for coupling with a hub (91) of the pump in order to allow for easy detachment of the pump and motor (col. 7, ln. 22-37).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute a splined connection for the connection taught by Bloomquist in order to allow for easy detachment.
Regarding claim 4, Bloomquist teaches that the shaft and splined connection has the working fluid passed over it (within 40, see Fig. 2), which would provide cooling and lubrication.
Regarding claim 10, Bloomquist, as modified above, teaches a splined shaft (per 17 of Miura) in the first side, a hub (46) in the second side which would be provided with the spline engagements per the combination, and further teaches driving of the pump rotor via that connection.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomquist in view of Patel as applied to claim 7 above, and further in view of US Patent 4,306,841 to Morrison et al. (Morrison).
Regarding claim 11, the previously applied references teach the limitations of claim 7 from which claim 11 depends, but do not teach the limitation of retaining clamps.  Morrison teaches another pump generally, and particularly teaches that a motor (16, see Fig. 8) is connected to a pump (22) through clamps (66) in order to easily detach those components (col. 3, ln. 35-47).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomquist, Patel, Filla, and Miller as applied to claim 13 above, and further in view of US PGPub 2017/0235318 to Bright (Bright).
Regarding claim 14, the previously applied references teach the limitations of claim 13 from which claim 14 depends, as discussed above, and further teach the use of a lookup table (Miller, paragraph 49) for control of the pump by torque and speed.  Bright teaches another pumping system generally, and particularly teaches that a lookup table utilized for pump control may be periodically updated in order to maintain accurate control (paragraph 117).  Therefore, it would have been obvious to one of ordinary skill in the art to perform an auto calibration routine in the form of recording control variables during use and updating a lookup table during use to form a pressure model.

Response to Arguments
Applicant's arguments filed 8 April 2022 have been fully considered but they are not persuasive.
With respect to the argument that “the cooling fluid does not go through the ‘work function’”, the examiner disagrees.  A plain reading of Fig. 3 of Bloomquist shows that fluid is produced by pumps (74, 76), flows by way of switching valves (14, 16) to a work function (86) and is thereafter exhausted (via 22, 24) to a sump (30) and to cool the motor and electronics of the installation (see col. 4, ln. 1-4).  Examiner’s statement regarding valve 14 was to include it as part of the work function rather than part of the pump, which was required by the deleted “valveless” limitation.  As this limitation is no longer extant, the exact mapping of the valve (14/16) relative to the pump and the work function is no longer relevant.  Applicant therefore fails to point out any actual error in the rejection, which is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        21 July 2022